We think we are concluded by the decisions under the general railroad act from entertaining this appeal. There is no such difference between the language of that act and the language of the act under which these proceedings were instituted as to require or authorize a different construction of the two acts. There is no public policy and no reason for authorizing appeals to this court under the one act which do not apply to the other. Decisions which have been so long and uniformly adhered to should not now be departed from or disregarded.